[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                  FILED
                         ________________________        U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              MARCH 18, 2011
                               No. 10-13264
                                                                JOHN LEY
                         ________________________
                                                                 CLERK

                     D. C. Docket No. 4:09-cv-00101-HLM

C.C.,
LISA COLEMAN,
As Natural Parent and Legal Guardian for C.C.,

                                                           Plaintiffs-Appellants,

                                    versus

BARTOW COUNTY SCHOOL DISTRICT,

                                                           Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                               (March 18, 2011)


Before DUBINA, Chief Judge, EDMONDSON and WILSON, Circuit Judges.

PER CURIAM:
      Appellants/Plaintiffs C.C. and his mother Lisa Coleman appeal the district

court’s grant of summary judgment for Appellee/Defendant Bartow County School

District on their Title IX claims of sexual discrimination. The Plaintiffs contend

that they have put on sufficient evidence to create genuine issues of material fact

for all elements of their Title IX claim.

      After reviewing the record, reading the parties’ briefs, and having the

benefit of oral argument, we conclude that the district court correctly held that the

Plaintiffs failed to create a genuine issue of material fact whether C.C. suffered

discrimination “so severe, pervasive, and objectively offensive that it effectively

bar[red his] access to an educational opportunity or benefit.” Davis Next Friend

LaShonda D. v. Monroe County Bd. Of Educ., 526 U.S. 629, 650 119 S. Ct. 1661,

1675 (1999). Therefore, we affirm the district court’s grant of summary judgment

in favor of the Defendants.

      AFFIRMED.




                                            2